Beck, T,
(dissenting.) — In my opinion, the allegation in the petition to the effect that the engine of the defendant which set out the fire was permitted by defendant to be carelessly and negligently used, could be rightly supported by proof of the want of skill of the engineer operating it. The negligence of defendant in the use of the engine may be inferred from the fact that an unskillful engineer was employed to operate it. The court below, therefore, rightly directed the jury to inquire as to the skill of the engineer. I think the judgment of the court below ought to be affirmed